Case 3:20-cv-00511-TJC-JRK Document 49 Filed 04/22/21 Page 1 of 5 PageID 1972




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION

   CLIFTON DYER,

                       Plaintiff,

   v.                                                    Case No. 3:20-cv-511-TJC-JRK

   FAY PROPERTIES OF VIRGINIA, LLC,
   a foreign limited liability company
   doing business as APM Inn & Suites
   Jacksonville, et al.,

                       Defendants.


                                         ORDER

         This cause is before the Court on Plaintiff’s Motion for Rule 11 Sanctions

   (Doc. No. 35; “Motion”), filed February 5, 2021. Defendants responded and

   objected to the Motion on February 15, 2021. See Defendants’ Response and

   Objection to Plaintiff’s Motion for Rule 11 Sanctions (Doc. No. 37; “Response”).

         Plaintiff seeks sanctions pursuant to Rule 11, Federal Rules of Civil

   Procedure (“Rule(s)”), because in their Answers (Doc. Nos. 9, 10), Defendants

   “misinterpret the law and deny manifest [Fair Labor Standards Act] violations,”

   and “they have frivolously denied [certain p]aragraphs of the Complaint[.]”

   Motion at 3. 1 Plaintiff further asserts that “Defendants also have raised



         1      Plaintiff states that he served Defendants with his Motion on January 14, 2021
   pursuant to Rule 11. Motion at 2; see Fed. R. Civ. P. 11(c)(2).
Case 3:20-cv-00511-TJC-JRK Document 49 Filed 04/22/21 Page 2 of 5 PageID 1973




   frivolous affirmative defenses which are similarly bogus.” Id. at 4. As potential

   sanctions, Plaintiff suggests that the Court award attorney’s fees and costs,

   impose monetary sanctions against Defendants and their counsel, as well as

   “grant all other relief deemed appropriate.” Id. at 19.

         Responding, Defendants contend that the Motion is frivolous on the

   ground that “preliminary discovery exchanged” and “discovery that has not yet

   occurred” show there is no basis for the Motion. Response at 3-4. Defendants

   further assert that the Motion “makes several allegations which [Plaintiff]

   refers to as being factual and support [Plaintiff’s] conclusion” that Defendants’

   Answers include “frivolous denials.” Id. at 4. Defendants then claim that the

   Motion “makes additional assertions contradicted by the preliminary

   discovered facts” and that “there [are] no factual or legal assertions” for Plaintiff

   “to reach his implied but unstated conclusion [in his Motion].” Id. at 5; see also

   id. at 5-9 (discussing Plaintiff’s “stated” conclusions in his Motion with

   Defendants’ rejection and explanation of these “conclusions”).

         Sanctions, under Rule 11, are proper (1) when a party files a pleading

   that has no reasonable factual basis; (2) when the party files a pleading that is

   based on a legal theory that has no reasonable chance of success and that cannot

   be advanced as a reasonable argument to change existing law; and (3) when the

   party files a pleading in bad faith for an improper purpose. Cook-Benjamin v.

   MHM Corr. Servs., 571 F. App’x 944, 948 (11th Cir. 2014) (citing Jones v. Int’l


                                           -2-
Case 3:20-cv-00511-TJC-JRK Document 49 Filed 04/22/21 Page 3 of 5 PageID 1974




   Riding Helmets, Ltd., 49 F.3d 692, 694 (11th Cir. 1995)); see also Fed. R. Civ.

   P. 11(b), (c).

          In analyzing whether Rule 11 sanctions are appropriate, a district court

   first must determine whether the challenged claims are “objectively frivolous”

   in view of the facts or law. Jones, 49 F.3d at 695. If the court finds they are, it

   must determine whether the person who signed the pleading “should have been

   aware that [it was] frivolous; that is, whether he would have been aware had

   he made a reasonable inquiry.” Id. “The purpose of Rule 11 sanctions is to

   reduce frivolous claims, defenses, or motions, and to deter costly meritless

   maneuvers.” Kaplan v. DaimlerChrysler, A.G., 331 F.3d 1251, 1255 (11th Cir.

   2003) (citation and quotation omitted).

          On review of the parties’ memoranda, the file, and the relevant factors

   under Rule 11, the undersigned is unwilling to make the finding that

   Defendants’ denials and affirmative defenses (in their Answers) are “objectively

   frivolous.” Rule 11 motions “should not be employed as a discovery device or to

   test the legal sufficiency or efficacy of allegations in the pleadings; other

   motions    are    available    for   those    purposes.”    Fed. R. Civ. P. 11 advisory

   committee’s note to 1993 amendment;2 see also FCOA, LLC v. Foremost Title

   & Escrow Servs., No. 17-CIV-23971, 2018 WL 624497, at *2 (S.D. Fla. Jan. 30,


          2     The advisory committee notes also indicate that Rule 11 motions should not “be
   prepared to emphasize the merits of a party’s position . . . .” Fed. R. Civ. P. 11 advisory
   committee’s note to 1993 amendment.


                                                -3-
Case 3:20-cv-00511-TJC-JRK Document 49 Filed 04/22/21 Page 4 of 5 PageID 1975




   2018) (unpublished) (denying a motion for Rule 11 sanctions because the court

   found that the defendant’s motion for sanctions was an “improper attempt to

   convert a disagreement over the factual allegations and legal arguments in [the

   p]laintiff's complaint into a sanctions dispute”); Bigford v. BESM, Inc., No. 12-

   61215-CIV, 2012 WL 12886184, at *2 (S.D. Fla. Oct. 12, 2012) (unpublished)

   (explaining that Rule 11 is an extraordinary remedy that “should not be used

   to raise issues as to the legal sufficiency of a claim or defense that more

   appropriately can be disposed of by a motion to dismiss, a motion for judgment

   on the pleadings, a motion for summary judgment, or a trial on the merits”

   (quoting In re New Motor Vehicles Canadian Exp. Antitrust Litig., 244 F.R.D.

   70, 74 (D. Me. 2007))).

           The Motion appears to ask the Court to rule on the merits of Plaintiff’s

   claim (whether a violation occurred under the Fair Labor Standards Act) and

   therefore Rule 11 is not the proper avenue to decide this issue. Additionally,

   there     are    pending    dispositive    motions   before     the     Court.    See

   Fed. R. Civ. P. 11 advisory committee’s note to 1983 amendment (stating that

   “it is anticipated that in the case of pleadings the sanctions issue under Rule 11

   normally will be determined at the end of the litigation . . . .”); FCOA, 2018 WL

   624497,     at   *3    (stating   that    “the   Eleventh     Circuit   has      found

   [that] Rule 11 sanctions are ordinarily not determined until the end of a case”

   (emphasis omitted)).


                                             -4-
Case 3:20-cv-00511-TJC-JRK Document 49 Filed 04/22/21 Page 5 of 5 PageID 1976




         In light of the above, and because both parties currently have dispositive

   motions pending before the Court (see Doc. Nos. 40, 45), the undersigned

   declines to sanction Defendants. Accordingly, it is

         ORDERED:

         Plaintiff’s Motion for Rule 11 Sanctions (Doc. No. 35) is DENIED.

         DONE AND ORDERED in Jacksonville, Florida on April 22, 2021.




   keb
   Copies:
   Counsel of Record




                                         -5-
